Name: 2005/112/EC: Council Decision of 31 January 2005 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-06-13; 2005-02-09

 9.2.2005 EN Official Journal of the European Union L 36/6 COUNCIL DECISION of 31 January 2005 appointing a Spanish alternate member of the Committee of the Regions (2005/112/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Carlos Javier FERNÃ NDEZ CARRIEDO, notified to the Council on 29 November 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr TomÃ ¡s VILLANUEVA RODRÃ GUEZ, Consejero de EconomÃ ­a y Empleo, Comunidad AutÃ ³noma de Castilla y LÃ ©on, is hereby appointed alternate member of the Committee of the Regions in place of Mr Carlos Javier FERNÃ NDEZ CARRIEDO for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.